Case 8:21-cv-00102-SCB-AEP Document 22 Filed 06/15/21 Page 1 of 6 PagelD 134

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
V. Case No. 8:21-cv-00102-SCB-AEP
MIHIR TANEJA,

Defendant.

 

MODIFIED PROTECTIVE ORDER GOVERNING
THE DISCLOSURE OF HEALTH INFORMATION

To expedite the flow of discovery material between the parties, facilitate the
prompt resolution of disputes over confidentiality, adequately protect individually
identifiable health information entitled to be kept confidential, and ensure that
protection is afforded only to material so entitled, it is, pursuant to the court’s
authority under Fed. R. Civ. P. 26(c) and with the consent of the parties,
ORDERED:

(1) Production of Information That May Be Subject To The Privacy Act,
9 U.S.C. § 552a, to 45 C.F.R. §§ 164.102-164.534, to 42 U.S.C. §1306, Federal
Rule of Civil Procedure 5.2, or Other Privacy Protections. The parties and third
parties may produce certain individually identifiable health information (defined as
health information that is connected to a patient’s name, address, Social Security

number or other identifying number, including HIC number) and certain other
Case 8:21-cv-00102-SCB-AEP Document 22 Filed 06/15/21 Page 2 of 6 PagelD 135

confidential information (including tax-payer identification number, birthdate,
financial account number) pursuant to discovery requests and subpoenas. The
information produced may be subject to the provisions of the Privacy Act, 5 U.S.C. §
552a, to the provisions of 45 C.F.R. §§ 164.102-164.534, to the provisions of 42
U.S.C. §1306, to Federal Rule of Civil Procedure 5.2, or there may be no waiver by
the patient to produce the records. The parties and third parties shall produce these
documents unredacted. Upon producing these documents, the parties shall designate
them as “confidential” in the manner set forth in paragraph 2, below. The parties,
including counsel and their personnel, may use these documents only for purposes of
the litigation, and may disclose them to non-parties to this litigation only as needed
for the litigation, and only if the nonparty signs the form of acknowledgement
attached to this Order. The parties shall not file these documents with or submit
them to the Court or reproduce their contents in any court filing unless the document
or filing is placed under seal or all information that would identify the subject of the
document of filing has been removed. Within 90 days of the final conclusion of this
litigation, the parties shall return the documents designated confidential and all
copies, as well as all notes, memoranda, summaries, or other documents containing
information from the designated confidential documents, to opposing counsel or the
third party that produced them, or shall destroy them and certify in writing to
opposing counsel or the third party that the documents have been destroyed.

(2) Designation of Material Subject to this Protective Order. To

designate “confidential” material covered by this Protective Order, the parties and

2
Case 8:21-cv-00102-SCB-AEP Document 22 Filed 06/15/21 Page 3 of 6 PagelD 136

third parties shall so designate, on the material itself, in an accompanying cover
letter, on a diskette cover, or interrogatory or request for admission response, by
using the following designation: “CONFIDENTIAL HEALTH INFORMATION-
SUBJECT TO PROTECTIVE ORDER.”

(3) Confidential Health Information in Depositions. Parties may show
deponents designated confidential documents. However, efforts should first be
made, if practicable, to conceal the identity of the subject of the record by coding the
documents to substitute a numerical or other designation for the patient's name or
other identifying information. The parties may, within 30 business days after
receiving a deposition, designate pages of the transcript (and exhibits thereto) as
confidential. Confidential information within the deposition transcript may be
designated by underlining the portions of the pages that are confidential and marking
such pages with the following legend: “CONFIDENTIAL HEALTH
INFORMATION ~ SUBJECT TO PROTECTIVE ORDER.” Until expiration of
the 30-day period, the entire deposition will be treated as subject to protection against
disclosure under this Protective Order. If no party timely designates confidential
information in a deposition, then none of the transcript |
or its exhibits will be treated as confidential; ifa timely designation is made, the
confidential portions and exhibits, if necessary for a filing, shall be filed under seal
separate from the portions and exhibits not so marked or the confidential health

information shall be redacted.
Case 8:21-cv-00102-SCB-AEP Document 22 Filed 06/15/21 Page 4 of 6 PagelD 137

(4) Confidential Health Information in Open Court. The procedures for
use of designated confidential documents during any hearing or the trial of this
matter shali be determined by the parties and the Court in advance of the hearing or
trial. The parties shall consider redacting confidential documents to remove
individual patient identifiers, requesting the court to submit such documents under
seal, coding the documents to substitute a numerical or other designation for the
patient's name or other identifying information, requesting that any exhibit be placed
under seal, introducing summary evidence where practicable which may be more
easily redacted, and assuring that all Social Security and HIC numbers associated
with the names of individual patients have been removed. No party shall disclose
designated confidential documents in open Court without prior consideration by the
Court.

(5) Modification Permitted. Nothing in this Order shall prevent any party
from seeking modification of this Protective Order or from objecting to discovery
that it believes to be otherwise improper.

(6) No Waiver. The failure to designate any materials as provided in
paragraph 2 shall not constitute a waiver of a party’s assertion that the materials are
covered by this Protective Order.

(7) No Ruling on Discoverability Nor Admissibility. This Protective

Order does not constitute a ruling on the question of whether any particular material
Case 8:21-cv-00102-SCB-AEP Document 22 Filed 06/15/21 Page 5 of 6 PagelD 138

is properly discoverable or admissible and does not constitute any ruling on any
potential objection to the discoverability of any material.

(8) Disclosure to Agencies or Departments of the United States. Nothing
contained in this Protective Order shall prevent or in any way limit or impair the
right of the United States to disclose to any agency or department of the United
States, or any division of any such agency or department, designated confidential
documents relating to any potential violation of law or regulation, or relating to any
matter within that agency's jurisdiction, nor shall anything contained in this
Protective Order prevent or in any way limit or impair the use of any such designated
confidential documents by an agency in any proceeding relating to any potential
violation of law or regulation, or relating to any matter within that agency's
jurisdiction; provided, however, that the agency shall maintain the confidentiality of
the designated confidential documents consistent with the terms of this Protective

Order.
Case 8:21-cv-00102-SCB-AEP Document 22 Filed 06/15/21 Page 6 of 6 PagelD 139

(9) Disclosures to Congress. Nothing contained in this Protective Order
shall prevent or in any way limit or impair the right of the United States to provide
designated confidential documents to a Congressional entity; provided, however,
that the United States shall notify the Congressional entity requesting the documents
that the designated confidential documents have been produced pursuant to this
Protective Order and shall, if there are no objections interposed by the Congressional
entity requesting the documents, use reasonable efforts to notify the producing party
or nonparty of the Congressional entity's request and the United States' response
thereto.

DONE and ORDERED this 15th day of June, 2021.

. , >
w
Ow CO Buell
SUSAN C. BUCKLEW
United States District Judge
